Citation Nr: 1738775	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  17-08 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for depression and anxiety secondary to the service-connected bilateral hearing loss disability.

2.  Entitlement to service connection for an equilibrium disorder secondary to the service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1957 to February 1959 and from October 1961 to August 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2015 and July 2016 rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (RO).  Jurisdiction is currently with the RO in Newark, New Jersey. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of service connection for equilibrium issues is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has a diagnosis of depression.


CONCLUSION OF LAW

The criteria for service connection for depression and anxiety as secondary to the service-connected disability of bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service connection for depression

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a) (2016).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records do not reflect complaints or treatment for depression or anxiety.  Consistent with this evidence, the Veteran specifically contends his that depression stems from difficulties he experiences from his service-connected hearing loss disability.  See October 2014 Veteran's statement.

Treatment records from a correctional facility in November 2013 and January 2014 indicate the Veteran showed no signs of depression.  In a May 2016 treatment record from Dr. B., depression is noted in the Veteran's review of systems along with a variety of other conditions.  Dr. B. did not include a finding of depression in his final assessment.

In June 2016 the Veteran was afforded a VA psychiatric evaluation for compensation and pension purposes.  The examiner found the Veteran did not endorse symptoms consistent with a mental health disorder.  While Veteran did report periods of restlessness and feeling angry, frustrated, and being down about his current situation, the examiner found those symptoms appeared to be consistent with his personality functioning (particularly feelings of entitlement and inability to take responsibility for his behavior) rather than an acute mental health disorder, and did not appear to cause occupational or social impairment.  The examiner concluded that the Veteran did not have an Axis I mental health mental disorder.  The examiner's rationale was the Veteran did not exhibit or endorse symptoms, including depression and anxiety, consistent with the quantity, severity or frequency necessary to diagnose a mental disorder.

The Board finds the June 2016 VA examiner's opinion to be the most probative evidence as to whether the Veteran has a current diagnosis of depression.  The examiner provided a detailed rationale for the opinions that was clearly based upon a comprehensive and factually accurate review of the record evidence from all sources, to include review of the Veteran's claims folder.  This opinion outweighs the assessment of depression from Dr. B. which appears to be have been based on the Veteran's subjective reported history, and which was unaccompanied by any clinical findings or discussion.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

The Board acknowledges the Veteran's belief that he currently has a diagnosis of depression and he is certainly competent to describe his emotional state, such as feeling 'down' or 'depressed.'  However, a 'depressed' emotional state does not necessarily equate to a clinical diagnosis of depression.  While the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render a diagnosis regarding a psychiatric disorder or to render a nexus opinion which links a complex psychiatric disorder to his active service or a service-connected disability.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay testimony is competent to establish the presence of observable symptomatology).  The question of clinical diagnosis, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.  Therefore, to the extent that the Veteran's lay statements assert that he has been diagnosed with a psychiatric disorder which is related to his active service, or to a service-connected hearing loss disability, such statements are afforded little probative value.

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

ORDER

Service connection for depression and anxiety as secondary to the service-connected disability of bilateral hearing loss is denied.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  

At a VA examination in June 2016, the Veteran reported loss of balance and equilibrium one year ago.  The examiner provided diagnoses of chronic sinusitis and non-allergic vasomotor rhinitis and opined that the sinus conditions are not related to service.  The examiner also opined that the loss of equilibrium is less likely than not due to his hearing loss.  The rationale was that the loss of equilibrium began one year ago, is not documented in the VBMS file, and the ear examination was normal.  

Subsequent to the June 2016 VA examination, additional private records were added to the file.  

In November 2016 Dr. A. described the Veteran's condition as chronic disequilibrium.  Videonystagmography and examination revealed left benign paroxysmal positional vertigo (BPPV) as well as weak vestibular responses and peripheral vertigo.  An opinion regarding etiology was not provided.  These records also reveal that the Veteran was referred to Dr. Orosco at the Rothman Institute for evaluation and treatment of his gait and balance problems.  Records from the Rothman Institute have not been associated with the claims file.

In December 2016 another private physician, Dr. D., completed a VA Ear Conditions Disability Benefits Questionnaire (DBQ).  Videonystagmography found weak vestibular responses and asymmetric audiogram.  The physician concluded that the Veteran had severe to profound bilateral sensorineural hearing loss with poor speech discrimination, as well as frequent falls due to peripheral vertigo.  Peripheral vestibular disease was also noted.  However, no opinion was provided as to the etiology of the equilibrium issues.

On remand a VA addendum opinion is required following review of this additional, pertinent evidence.  See Green v. Derwinski, 1 Vet. App. 121 (1991)(a medical examination provided must be thorough and contemporaneous and consider prior medical examinations and treatment); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Also, the file should be updated with pertinent VA and private medical records, to include those from the Rothman Institute.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify all private treatment for his claimed disability of equilibrium issues.  After receiving authorization, request outstanding treatment records from all identified treatment providers, to specifically include the Rothman Institute.  If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

Also, obtain all VA treatment records since December 2015.

2.  Return the file to the June 2016 VA examiner for an addendum.  If he is unavailable, the file should be sent to another appropriate examiner.  The electronic claims file should be provided to the appropriate examiner for review.  A physical examination need not be performed, unless it is determined to be necessary.

The examiner is asked to state whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's currently diagnosed equilibrium conditions, including BPPV, peripheral vertigo, and peripheral vestibular disease were either caused or aggravated by his service-connected bilateral hearing loss disability.

Note: In answering this question, two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should establish a baseline level of severity of the equilibrium disorder prior to aggravation by the service-connected hearing loss disorder.

A fully articulated rationale must be provided for all opinions expressed. 

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


